Citation Nr: 9931925	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-18 259 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
post-concussive headaches, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a skin 
disorder, described as pityriasis with folliculitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had service from March 1969 to February 1971.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) regional office (RO), in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The veteran does not have characteristic prostrating 
attacks analogous to those associated with migraine.  
Migraine headaches have not been clinically established.  The 
service-connected headaches are not analogous to migraine.  

3.  The veteran's concussive headache disorder is manifested 
by complaints of constant headaches since a head trauma in 
service, which last 1 to 1/2 hours.  They are bifrontal and 
occipital which spread, becoming sharp, but not pulsating.  

4.  Objective clinical evidence of file indicates that the 
veteran's headaches are cephalalgia, nonspecific type, 
without evidence of neurological abnormality.  

5.  Residuals of brain trauma, with purely subjective 
complaints of headaches have been clinically demonstrated.

6.  Residuals of the appellant's skin disorder are currently 
manifested by subjective complaints of frequent, painful 
outbreaks of scattered papules of the lower legs, and facial 
skin problems.

7.  The veteran's skin disorder, described as pityriasis with 
folliculitis is manifested primarily by folliculitis of the 
neck, lower chin, and back of legs, with some dry scaly skin 
on the elbows and knees; extensive lesions or marked 
disfigurement is not found.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 
percent for post concussion headaches have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.321(b)(1), §§ 4.1, 4.2, 4.3, 4.7, 4.20, Part 4, 
Diagnostic Codes (DC) 8045-9304, 8199-8100 (1999).

2. The schedular criteria for an evaluation in excess of 10 
percent for a skin disorder, described as pityriasis with 
folliculitis have not been met. 38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.20, 4.118, diagnostic code (DC) 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for increased evaluations for residuals of post-
concussive headaches, and for pityriasis with folliculitis, 
are "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented claims which 
are not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claims. 
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(1999).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Mittleider v. West, No. 11 
Vet. App. 181 (1998) (per curiam), has noted that "when it is 
not possible to separate the effects of the [service- 
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition." Mittleider at 
182 (quoting 61 Fed. Reg. 52,698 (Oct. 8, 1996)).  The Board 
notes the veteran's medical records regarding his service 
connected disorders and unrelated symptoms, and disorders.  
As it is not possible to distinguish between every symptom 
generated by the veteran's service-connected and non-service 
connected disorders, the Board's analysis of the appropriate 
disability rating will consider all manifestations pertinent 
to the applicable rating criteria.

I.  Increased evaluation for residuals of post-concussive 
headaches.

The RO rated the veteran under the provisions of the VA's 
Schedule for Rating Disabilities, Part 4., analogous to DC 
9304-8100, Dementia due to head trauma, and migraine 
headache.   However, that is not the appropriate rating, in 
the view of the undersigned, as the appellant does not have 
migraine headaches.  Consideration of that code, on the basis 
of an analogous rating will be discussed, but as noted, does 
not provide a basis for an increased rating, in excess of the 
10 percent to be otherwise assigned herein.  Under that code, 
headaches are rated as follows;

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants 
a 50 percent evaluation.

With characteristic prostrating attacks occurring on an 
average once a month over last several months warrants a 30 
percent evaluation. 

With characteristic prostrating attacks averaging one in 2 
months over last several months warrants a 10 percent 
evaluation. 

 With less frequent attacks warrants a 0 percent evaluation.

The veteran's concussive headaches are more appropriately 
rated analogous to 38 C.F.R. § 4.114, DC 8045, Brain disease 
due to trauma, as follows;

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207). 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. § 4.124a, DC 8045 (1998).

A review of the clinical evidence of record, indicates that 
the veteran should have been rated under DC 8045-9304, and a 
10 percent evaluation for the residuals of a head injury, 
claimed as headaches, is warranted.

Historically, the veteran had a concussion in childhood and 
suffered from occasional headaches since the age of 8 years 
old.  While in service he was injured in an automotive 
accident, and suffered a cerebral concussion.  

The RO in June 1985 granted service connection for post-
concussive headaches, analogous to DC 9304-8100.  A 10 
percent rating was assigned.  

In a VA examination in September 1997, the veteran described 
constant headaches which were bifrontal with a pressure 
sensation.  The headaches were brought on by stressful 
situations, and were not associated with nausea or vomiting, 
but with some nuchal stiffness that occurred once or twice a 
month.  The diagnosis was posttraumatic headaches of the 
muscle contraction type.

In a VA examination in December 1997, the examiner noted that 
the veteran's neurological examination was entirely normal.  
He had no headache at the time of his office visit.  The 
diagnosis was cephalalgia, nonspecific type, without evidence 
of a neurologic abnormality.  The examiner opined that the 
pattern of headaches and events following his injury did not 
suggest that the headache problem was related to the service 
injury.

The Board notes that in the September 1997 VA examination, 
the examiner diagnosed posttraumatic headaches of the muscle 
contraction type.  In the September 1997 VA examination, the 
examiner diagnosed cephalalgia, nonspecific type, without 
evidence of a neurologic abnormality.  While the examiner 
opined that the pattern of headaches did not suggest that the 
problem was related to the service injury, there is no way to 
prove or disprove the relationship of his current headaches 
to the head injury which he received in service.  

While the current 10 percent rating is based on DC 8100, 
migraine headaches, it is clear that the headaches should 
instead be rated 10 percent, under DCs 8045-9304.

A higher rating is not warranted as there is no evidence of 
findings of dementia associated with brain trauma.  Thus, the 
Board finds that the veteran's current symptomatology and 
area of involvement more nearly reflect headaches caused by 
brain disease due to trauma; therefore, his service-connected 
headache disorder more nearly approximates the criteria 
required for a 10 percent rating under DC 8045-9304.

Moreover, for the purposes of an analogous rating, 
consideration is given to the provisions of DC 8100 as set 
forth above.  A rating in excess of 10 percent is not for 
assignment under these provisions.  There is no clear recent 
history of prostrating attacks.  Rather, the symptoms are 
more appropriately described as persistent headaches on 
almost a daily basis, tending to last 1 to 1 1/2 hours.  It has 
not been indicated that prostration has resulted from these 
headaches at any time in the recent past, certainly not to 
the degree required for a 30 percent rating.  As such, a 
higher rating is not in order.

The veteran is competent to assert that his headaches are 
worse and warrant a higher rating.  He does not have the 
medical training and experience to equate his symptoms with 
other disability or to analogize his symptoms with the 
completely prostrating attacks associated with migraine.  The 
medical reports provide the most probative evidence as to the 
extent of the headache disorder and these show that the 
manifestations are limited to subjective symptoms.  Thus, the 
medical reports provide a preponderance of evidence against a 
higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1999).  

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321. 
The evidence does not show that the headaches have caused the 
appellant to need any hospitalization or in- patient 
treatment of any kind, or to have otherwise been so unusual 
as to render impractical the application of the regular 
schedular provisions. As such, an extraschedular rating is 
not warranted.


II. Increased evaluation for pityriasis with folliculitis.

The veteran's pityriasis with folliculitis is currently 
evaluated by the RO analogous to Eczema under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, DC 7899-
7806, as follows;

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant warrants a 50 percent rating.

With exudation or constant itching, extensive lesions, or 
marked disfigurement warrants a 30 percent rating.

With exfoliation, exudation or itching, or crusting, and if 
involving an exposed
surface or extensive area, warrants a 10 percent rating.

With slight, if any, exfoliation, exudation or itching, if on 
a non exposed
surface or smaller, warrants a non-compensable rating.

Historically, by a rating decision in June 1985, the RO 
granted service connection for pityriasis with folliculitis, 
and a noncompensable rating was assigned.

In a VA examination in June 1994, the veteran reported the 
onset of papular eruptions of the neck, trunk and arms in 
Vietnam, which continue to reoccur about every three months.  
The examiner noted multiple pitting atrophic scars on the 
back, inferior neck, and beard area of the face, and to a 
lesser degree on both legs.  There were fresh eruption of 
papules and pustules on the lateral aspect of the hips, and 
scattered papules on the forearms.  There was no clinical 
evidence of pityriasis.  The diagnosis was chronic 
pustular/papular folliculitis with mild to moderate residual 
scarring.

A rating action in November 1994 increased the rating to 10 
percent.  It has remained at this level to the present.

In a VA examination in September 1997, the veteran reported 
being treated with good results by a non-dermatologist with 
tetracycline. The veteran also complained of pityriasis which 
he related to his popliteal folds,  and lower legs.

The examiner noted a single infected papular lesion of the 
left, lateral, superior chin.  There were multiple, old, 
macular, hyperpigmented scars over the anterior neck and 
lower cheeks.  The examiner noted two to three widely 
scattered papules with hair growing from each lesion, on the 
legs.  The diagnosed as folliculitis.

The examiner also noted primarily dead skin with scaling and 
a few hard papules from occluded oil glands and hair ducts, 
on the right knee.  The other knee and elbows had dry scaling 
to a lesser degree.  There was no inflammation, or weeping 
noted.  The diagnosis was xerosis.

The veteran's pityriasis with folliculitis is rated 10 
percent disabling, under DC 7806, analogous to eczema. 38 
C.F.R. § 4.27 (1999).  This code provides that exfoliation, 
exudation or itching, or crusting, and if involving an 
exposed surface or extensive area, warrants a 10 percent 
rating.  The evidence of record does not demonstrate 
exudation, constant itching, extensive lesions, or marked 
disfigurement required for the next higher rating under this 
code.  The veteran has voiced complaints of frequent, and 
painful outbreaks, scarring, and constant facial problems 
which were disfiguring and caused him constant embarrassment.  
The examiner in the September 1997 VA examination only noted 
a single infected papular lesion of the left, lateral, 
superior chin, and two to three papules with hair growing 
from each lesion on his legs.  There were also multiple, old, 
macular, hyperpigmented scars over the anterior neck and 
lower cheeks. This was diagnosed as folliculitis.  No 
pityriasis was found by the examiner.  In addition the 
examiner noted dead skin with scaling and a few hard papules 
from occluded oil glands and hair ducts on the knees and 
elbows.  This was diagnosed as xerosis.  The Board notes that 
the examination did not reveal exudation or constant itching, 
extensive lesions, or marked disfigurement.  Thus the 
criteria for a 30 percent evaluation under diagnostic code 
7806 are not met.   

The veteran is competent to assert that his service-connected 
skin disorder is worse and warrants an increased rating.  
However, the objective findings of the trained medical 
professionals are significantly more probative and these show 
that the manifestations of the service-connected skin 
disorder do not approximate any applicable criteria for a 
higher rating.  That is, the preponderance of evidence 
against a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). The Board has considered whether an extra- 
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted. In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards. The record does not indicate 
that he has undergone any continuous treatment, missed work 
or has been otherwise affected by his skin disorder, 
described as pityriasis with folliculitis. The current 
manifestation remains mild.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to an increased evaluation for residuals of post-
concussive headaches, currently rated as 10 percent disabling 
is denied.

Entitlement to an increased evaluation for a skin disorder, 
described as pityriasis with folliculitis, currently rated as 
10 percent disabling is denied.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

